Citation Nr: 1532896	
Decision Date: 08/03/15    Archive Date: 08/11/15

DOCKET NO.  10-30 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Roya Bahrami, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1977 to February 1981.	

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which, in relevant part, denied the Veteran's petition to reopen a claim for service connection for tinnitus.

The Veteran was scheduled for a requested RO (videoconference) hearing in January 2012.  His representative indicated in a January 2012 Motion to Reschedule that the Veteran was not able to attend this hearing due to transportation issues.  This Motion to Reschedule was granted in May 2012 and the Veteran's requested hearing was rescheduled.  The Veteran did not appear for the rescheduled hearing in May 2012 and his request for a hearing is therefore deemed to be withdrawn.  See 38 C.F.R. § 20.704(d) (2014).

In December 2012, the Board reopened the Veteran's claim of service connection for tinnitus and remanded the claim for further development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In this case, it appears clear that substantial compliance with the Board's December 2013 remand instructions was not achieved.  Hence, the current Remand is necessary to remedy this failure of compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  D'Aries v. Peake, 22 Vet. App. 97 (2008).

As the Board noted in its prior Remand, the prior VA examination reports were inadequate.  Specifically, the December 2009 and August 2008 VA and contract (QTC) examiners opined that the Veteran's tinnitus was at least as likely as not associated with his military noise exposure, but failed to provide a rationale.  Additionally, a January 2005 VA QTC examiner found that the etiology of tinnitus is due to noise exposure, but did not state whether that noise exposure was service-related.  This opinion also did not contain a rationale.  Finally, none of the examiners addressed the impact, if any, of the Veteran's 10 year post-service employment in construction without the use of hearing protection on his claimed tinnitus.  In light of these deficiencies, the Board remanded for an additional etiological opinion concerning the nature and etiology of the Veteran's claimed tinnitus.

On March 2013 VA audiological examination, the examiner stated that tinnitus was not reported; thus, the examiner did not render an etiological opinion.  This opinion is inadequate because the Veteran has been diagnosed with tinnitus during the pendency of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim.").  Therefore, an addendum opinion which addresses whether the previously diagnosed tinnitus is related to service is necessary. 

Accordingly, the case is REMANDED for the following action:

1.  Return the claims folder, including a copy of this REMAND, to the March 2013 VA examiner (or another suitably qualified examiner, if unavailable) for an addendum opinion regarding the etiology of the Veteran's diagnosed tinnitus.  The examiner must note that the Veteran was diagnosed with tinnitus during the pendency of the claim.

Following review of the claims folder, the examiner should render an opinion as to whether it is at least as likely as not (50% probability or greater) that tinnitus diagnosed during the pendency of the claim is etiologically related to his noise exposure while in service.  

The examiner must explain why or why not, and in doing so, address the Veteran's competent lay statements that he was exposed to loud noises while working around the generators and engine room during service.  See, e.g., Appellant's Brief, p. 6, May 2012.  The examiner should also address the impact, if any, of the Veteran's post-service noise exposure.  See, e.g., December 2009 audiological examination report.  If the examiner is unable to provide the requested opinion without a resort to speculation, then explain why this is so.

2.  After the above has been completed to the extent possible and any other development deemed necessary is accomplished, the case should again be reviewed.  If the claim remains denied the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

